From a conviction in the county court of Ottawa county, the plaintiff in error, hereinafter called defendant, has appealed.
The record discloses that the defendant was charged with having possession of whisky with the intent to sell, and the contention is made that the evidence is insufficient to sustain the verdict. The state called three witnesses, who testified in substance that, late on the afternoon of August 11, 1923, the defendant was seen in a Ford car *Page 2 
about 4 1-2 miles from Miami, at which time the sheriff and a deputy came upon the scene and arrested the defendant. No whisky was found in or at the car, but it was testified that a funnel was found in the car, and about 150 feet away were found 10 half pints and 3 pints of whisky, and near the road in the weeds a jug that smelled of whisky. One witness testified that in the car in which the defendant came to the scene were the defendant and two men, and that they got out and walked down the fence while she waited. The whisky in question was found near a small culvert, and the surface of the grass showed signs of "tromping around."
That is the entire case. There is no sufficient proof that the defendant had possession or was connected with the whisky in question.
The case is reversed and remanded.
BESSEY, P.J., and DOYLE, J., concur.